Exhibit 10.1
 
NOTE EXCHANGE AGREEMENT
 
This Note Exchange Agreement (this “Agreement”) is made and entered into as of
April 2, 2009, by and among (i) Sculptor Finance (MD) Ireland Limited, Sculptor
Finance (AS) Ireland Limited and Sculptor Finance (SI) Ireland Limited
(collectively, the “Existing Noteholders”), (ii) OZ Master Fund, Ltd., OZ Asia
Master Fund, Ltd. and OZ Global Special Investments Master Fund, L.P.
(collectively, the “Existing Warrant Holders,” and together with the Existing
Noteholders, the “Holders”), and (iii) Network CN Inc., a Delaware corporation
(the “Company”).
 
RECITALS
 
WHEREAS, each Existing Noteholder currently holds that principal amount of the
3% Senior Secured Convertible Notes due June 30, 2011 of the Company set forth
opposite such Existing Noteholder’s name on Schedule A (the “Old Notes”);
 
WHEREAS, the Existing Warrant Holders currently hold warrants to purchase an
aggregate of 34,285,715 shares of the Company’s common stock (the “Warrants”);
 
WHEREAS, in connection with the issuance of the Old Notes, the Company executed
that certain Note and Warrant Purchase Agreement, dated November 19, 2007, as
amended by the First Amendment to the Note and Warrant Purchase Agreement, dated
as of January 31, 2008, with the Holders and the other parties named therein
(the “Purchase Agreement”) which provides that the Old Notes are secured by the
security interests provided in the Offshore Security Documents and Onshore
Security Documents (as defined in the Purchase Agreement) (“Security Interests
I”).
 
WHEREAS, in connection with the Purchase Agreement, the Company executed that
certain Security Agreement, dated January 31, 2008, with Sculptor Finance (MD)
Ireland Limited, as the collateral Agent (the “Collateral Agent”) for and
representative of the Holders (the “Security Agreement”), pursuant to which the
Company granted a security interest to the Holders in the Collaterals (as
defined in the Security Agreement) (“Security Interests II,” and together with
Security Interests I, the “Security Interests”);
 
WHEREAS, the Holders desire to cancel the Warrants and exchange the Old Notes
for the Company’s 1% Unsecured Senior Convertible Notes due 2012 (the “New
Notes”), on the terms and conditions set forth in this Agreement (the
“Exchange”);
 
WHEREAS, the Company desires to issue to the Existing Noteholders that principal
amount of New Notes in exchange for the Old Notes in the Exchange in the amount
set forth on Schedule A;
 
WHEREAS, the Company desires to cancel the Warrants and issue to the Existing
Noteholders the New Notes in exchange for the Old Notes;
 
WHEREAS, the board of directors of the Company has authorized the issuance of
the New Notes substantially in the form of Exhibit A hereto;
 
WHEREAS, in connection with the Exchange, the Holders have agreed to release the
Securities Interests and terminate the Security Agreement;
 
WHEREAS, the Existing Noteholders agreed to sell a portion of the 3% Senior
Secured Convertible Notes Due June 30, 2011 held by them (the “Sale Convertible
Notes”) to Keywin Holdings Limited (the “New Investor”) pursuant to that certain
Note Purchase Agreement, of even date herewith, by and between the Existing
Noteholders and the New Investor (the “Note Purchase Agreement”);
 

--------------------------------------------------------------------------------


 
WHEREAS, in connection with the Exchange and the sale of the Sale Convertible
Notes, the Company and the New Investor will enter into the Note Exchange and
Option Agreement pursuant to which the Sale Convertible Notes will be exchanged
for 307,035,463 shares of the Company’s common stock and the Company will grant
the New Investor an option to purchase an aggregate of 122,814,185 shares of the
Company’s common stock (the “Option”) for an aggregate purchase price of
$2,000,000 (the “Note Exchange and Option Agreement”);
 
WHEREAS, in connection with the issuance of the New Notes, the Company will
agree to provide the Holders and the New Investor certain registration rights in
respect of the Company’s common stock issuable upon conversion of the New Notes
pursuant to the Amended and Restated Registration Rights Agreement, to be
entered into by the Company, the Holders and the New Investor, substantially in
the form of Exhibit B hereto (the “Registration Rights Agreement”); and
 
WHEREAS, in connection with the issuance of the New Notes the Company will agree
to provide the Holders certain investor’s rights pursuant to the Letter
Agreement, to be entered into by the Company, the Holders and the New Investor,
substantially in the form of Exhibit C hereto (the “Letter Agreement,” together
with this Agreement, the Note Purchase Agreement, the Registration Rights
Agreement, the Note Exchange and Option Agreement and the New Notes, the
“Transaction Documents”).
 
NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE 1
Exchange
 
Section 1.1 Exchange and Sale of the New Notes.  Upon the terms and subject to
the conditions of this Agreement, at the Closing (as defined herein), the
Company shall issue and exchange, subject to Section 1.2 hereof, to the Existing
Noteholders, and the Existing Noteholders agree to accept from the Company, that
aggregate principal amount of New Notes set forth in Schedule A in exchange for
that aggregate principal amount of Old Notes set forth in Schedule A, together
with all accrued and unpaid interest thereon.
 
Section 1.2 Cancellation of Old Notes.  Pursuant to the Old Notes and the
Purchase Agreement, each Existing Noteholder hereby agrees that such Existing
Noteholder’s Old Notes shall be cancelled in connection with the Exchange and
all of the Company’s obligations thereunder shall be deemed to have been
satisfied.
 
Section 1.3 Release of Security Interests. Subject to the completion of the sale
and exchange of the New Notes, pursuant to Section 1.1 hereof, each Holder
hereby agrees that the Security Agreement is terminated and the Security
Interests and any other security interests arising out of the Purchase Agreement
and the Old Notes shall be released and discharged.  Each Holder hereby releases
and reconveys to the Company, without recourse, any and all of its right, title,
claim and interest in and to the Collaterals, provided, however, that the
Company shall bear all expenses in connection with such release.  
 
Section 1.4 Cancellation of Warrants.  Each Existing Warrant Holder hereby
agrees that such Existing Warrant Holder’s Warrants shall be cancelled in
connection with the Exchange and all of the Company’s obligations thereunder
shall be deemed to have been satisfied.
 
Section 1.5 Regulation S.  The issuance of the New Notes to Existing Noteholders
will be made without registration of the New Notes under the Securities Act of
1933, as amended (together with the rules and regulations promulgated
thereunder, the “Securities Act”), in reliance upon the exemption therefrom
provided by Regulation S promulgated under the Securities Act (the “Regulation
S”) and in reliance on similar exemptions under state securities or “blue sky”
laws.
 
2

--------------------------------------------------------------------------------


 
Section 1.6 Closing Mechanics.  The closing of the transactions contemplated by
this Agreement shall occur at the offices of Pillsbury Winthrop Shaw Pittman
LLP, 2300 N Street, N.W., Washington, D.C., or such other location as may be
mutually acceptable at 9:00 a.m., Eastern Standard Time, on the date hereof or
at such other time on the same date or such other date as the parties may agree
in writing (such time and date, the “Closing Date”).  On the Closing Date, the
Company shall issue New Notes to each Existing Noteholder in the amounts set
forth on Schedule A attached hereto.
 
Section 1.7 Conditions to Closing.
 
(a) The obligation of the Holders hereunder to consummate the transactions
contemplated hereby at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Holders’ sole benefit and may be waived by the Holders at
any time in its sole discretion by providing the Company with prior written
notice thereof:
 
(i) The Company shall have executed and delivered the New Notes in the aggregate
principal amount set forth in Schedule A;
 
(ii) The Company and the New Investor shall have executed and delivered the
Registration Rights Agreement;
 
(iii) The Company and the New Investor shall have executed and delivered the
Note Exchange and Option Agreement;
 
(iv) The New Investor and the Existing Noteholders shall have executed and
delivered the Note Purchase Agreement;
 
(v) The Company and the New Investor shall have executed and delivered the
Letter Agreement;
 
(vi) The representations and warranties of the Company and the New Investor in
each of the Transaction Documents shall be true and correct in all material
respects on and as of the Closing Date with the same effect as if made on the
Closing Date and the Company has complied in all material respects with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date; and
 
(vii) The Company shall have delivered the opinions of Pillsbury Winthrop Shaw
Pittman LLP, U.S. counsel to the Company, dated the Closing Date, in the form
and substance attached hereto as Exhibit D;
 
(b) The obligation of the Company hereunder to consummate the transactions
contemplated hereby at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Holders with prior written
notice thereof:
 
(i) Each Existing Noteholder and the New Investor shall have executed and
delivered to the Company the Registration Rights Agreement;
 
3

--------------------------------------------------------------------------------


 
(ii) The New Investor shall have executed and delivered the Note Exchange and
Option Agreement;
 
(iii) The New Investor and the Existing Noteholders shall have executed and
delivered the Note Purchase Agreement;
 
(iv) The Existing Noteholders and the New Investor shall have executed and
delivered the Letter Agreement;
 
(v) The Existing Noteholders shall have delivered, or caused to be delivered, to
the Company (i) the Old Notes being exchanged pursuant to this Agreement and
(ii) all documentation related to the right, title and interest in and to all of
the Old Notes, and whatever documents of conveyance or transfer may be necessary
or reasonably desirable to transfer to and confirm in the Company all right,
title and interest in and to (free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto) the Old Notes;
 
(vi) The Existing Warrant Holders shall have delivered, or caused to be
delivered, to the Company (i) the Warrants being cancelled pursuant to this
Agreement and (ii) all documentation related to the right, title and interest in
and to all of the Warrants, and whatever documents of conveyance or transfer may
be necessary or reasonably desirable to transfer to and confirm in the Company
all right, title and interest in and to (free and clear of any mortgage, lien,
pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto) the Warrants; and
 
(vii) The representations and warranties of each Holder in this Agreement shall
be true and correct in all material respects on and as of the Closing Date with
the same effect as if made on the Closing Date and that the Holders shall have
complied in all material respects with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.
 
ARTICLE 2
Representations and Warranties of the Holders
 
Each Holder hereby severally makes the following representations and warranties
(it being understood, however, that the Existing Warrant Holders are only making
the representations and warranties set forth in Sections 2.1 through 2.3 and the
Existing Noteholders are only making the representations and warranties set
forth in Sections 2.1 through 2.2 and Sections 2.4 through 2.8), each of which
is true and correct on the date hereof and the Closing Date and shall survive
the Closing Date and the transactions contemplated hereby to the extent set
forth herein.
 
Section 2.1 Existence and Power. The Holder is duly organized and validly
existing under the laws of the jurisdiction of its organization and has the
power, authority and capacity to execute and deliver this Agreement, to perform
its obligations hereunder, and to consummate the transactions contemplated
hereby.
 
Section 2.2 No Conflict.  The execution and delivery of this Agreement by the
Holder, and the performance by the Holder of the transactions contemplated
hereby, do not and will not (i) constitute a default or violation under the
organizational and/or management documents of the Holder, or (ii) conflict with
or violate any laws, judgments, orders or decrees applicable to the Holder or by
which its properties or assets are bound, except for such breaches, conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  As used in
this Agreement, the term “Material Adverse Effect” shall mean, in respect of a
party, a material adverse effect on the business, condition (financial or
otherwise), properties or results of operations of such party, or an event,
change or occurrence that would materially and adversely affect the ability of
such party to perform its obligations under the Transaction Documents to which
it may be a party.
 
4

--------------------------------------------------------------------------------


 
Section 2.3 Valid and Enforceable Agreement; Authorization.  This Agreement has
been duly executed and delivered by the Holder and constitutes a legal, valid
and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.
 
Section 2.4 Title to Warrants.  The Existing Warrant Holder has good and valid
title to the Warrants in the aggregate principal amount set forth on Schedule B,
free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto.  The Existing Warrant Holder has not, in whole or in part,
(i) assigned, transferred, hypothecated, pledged or otherwise disposed of the
Warrants or its rights in such Warrants, or (ii) given any person or entity any
transfer order, power of attorney or other authority of any nature whatsoever
with respect to such Warrants which would limit the Existing Warrant Holder’s
power to transfer the Warrants hereunder.
 
Section 2.5 Title to Old Notes.  The Existing Noteholder has good and valid
title to the Old Notes in the aggregate principal amount set forth on Schedule
A, free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto.  The Existing Noteholder has not, in whole or in part, (i) assigned,
transferred, hypothecated, pledged or otherwise disposed of the Old Notes or its
rights in such Old Notes, or (ii) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
such Old Notes which would limit the Existing Noteholder’s power to transfer the
Old Notes hereunder.
 
Section 2.6 Regulation S Representations.
 
(a) The Existing Noteholder and the person(s), if any, for whose account it is
acquiring New Notes and the shares of the Company’s common stock underlying the
New Notes (the “Underlying Common Stock,” and together with the New Notes, the
“Securities”) is not a “U.S. Person” (as defined in Rule 902 of Regulation S)
and the Existing Noteholder is purchasing the Securities outside the United
States in an offshore transaction meeting the requirements of Regulation S.
 
(b) The Existing Noteholder acknowledges that the Securities are “restricted
securities” as defined in Rule 144 under the Securities Act and have not been
and will not be registered under the Securities Act, or any other law of the
U.S. or any other jurisdiction thereof, and accordingly may not be offered or
sold or otherwise transferred in the United States or to, or for the account or
benefit of, U.S. Persons unless registered or an exemption from registration is
available.
 
(c) The Existing Noteholder acknowledges that it is not subscribing pursuant
hereto for Securities as a result of or pursuant to any “general solicitation or
general advertising” (as those terms are used in Regulation D under the 1933
Act), including, but not limited to (i) any advertisement, article, notice or
other communications published in any newspaper, magazine or similar media
(including any internet site whose information about the Company is not password
protected) or broadcast over television or radio, or (ii) any seminar or meeting
whose attendees, including the Existing Noteholder, had been invited as a result
of, subsequent to or pursuant to any of the foregoing.
 
(d) The Securities to be acquired by the Existing Noteholder shall be acquired
for investment for the Existing Noteholder’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Existing Noteholder has no present intention of selling, granting
any participation in, or otherwise distributing the same.  The Existing
Noteholder does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the Securities.
 
5

--------------------------------------------------------------------------------


 
(e) The Existing Noteholder will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Securities except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder.
 
(f) The Existing Noteholder is, and each account for which it is purchasing is,
an “accredited investor” as defined in Rule 501 of Regulation D under the
Securities Act.
 
(g) The Existing Noteholder has the knowledge, sophistication and experience
necessary to make, and is qualified to make decisions with respect to,
investments in shares presenting an investment decision like that involved in
the purchase of the securities, including investments in Securities issued by
the Company and investments in comparable companies, can bear the economic risk
of a total loss of its investment in the Securities and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Securities.
 
(h) The Existing Noteholder understands that the Securities are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Existing Noteholder’s
compliance with, representations, warranties and agreements of the Existing
Noteholder set forth herein in order to determine the availability of such
exemptions and the eligibility of the Existing Noteholder to acquire the
Securities.
 
Section 2.7 Legends.  Each Existing Noteholder understands that the Securities
will bear the following legend (in addition to any legend required under
applicable state securities laws), and the removal of such legend(s) shall be
governed by the terms of such legend(s):
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (AS
AMENDED, THE “ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE.  THIS SECURITY
MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, (B) AN
EXEMPTION OR QUALIFICATION UNDER APPLICABLE SECURITIES LAWS OR (C) DELIVERY TO
THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.  ANY ATTEMPT TO TRANSFER, SELL, PLEDGE OR
HYPOTHECATE THIS SECURITY IN VIOLATION OF THESE RESTRICTIONS SHALL BE VOID.


Section 2.8 Tax Advice.  Each Existing Noteholder acknowledges that (i)
purchasing, holding and disposing of the Securities may have tax consequences
under the laws of the United States, (ii) the tax consequences are not described
in this Agreement, and (iii) it is solely the Existing Noteholder’s responsible
for determining the tax consequences applicable to its particular circumstances
and should consult its own tax advisors concerning investment in such
securities.
 
6

--------------------------------------------------------------------------------


 
ARTICLE 3
Representations, Warranties and Covenants of the Company
 
The Company hereby makes the following representations, warranties, and
covenants each of which is true and correct on the date hereof and the Closing
Date and shall survive the date of the Closing and the transactions contemplated
hereby to the extent set forth herein.
 
Section 3.1 Existence and Power. The Company and each of the Subsidiaries (an
entity shall be deemed to be a “Subsidiary” of another person if such person
directly or indirectly owns, beneficially or of record, an amount of voting
securities of other interests in such entity that is sufficient to enable such
person to elect at leased a majority of the members of such entity’s board of
directors or other governing body, or (b) at least 50% of the outstanding equity
or financial interests of such entity) is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  The Company has the requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and consummate the transactions contemplated hereby.
 
Section 3.2 No Conflict.  The execution of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (i) does not
require the consent, approval, authorization, order, registration or
qualification of, or filing with, any governmental authority or court, or body
or arbitrator having jurisdiction over the Company other than as contemplated in
or by the Transaction Documents and state securities regulators; and (ii) does
not and will not constitute or result in a breach, violation or default under
any note, bond, mortgage, deed, indenture, lien, instrument, contract,
agreement, lease or license, whether written or oral, express or implied, or
with the Company’s Certificate of Incorporation or by-laws, or any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of the Company or on the part
of any other party thereto or cause the acceleration or termination of any
obligation or right of the Company or any other party thereto, except, in the
case of clause (ii) for such breaches, violations or defaults which would not
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect (as defined above).
 
Section 3.3 Valid and Enforceable Agreement; Authorization.  This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.
 
Section 3.4 Valid Issuance of the New Notes.  The New Notes, when issued and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will constitute legal and binding obligations of the Company, be
validly issued and free of restrictions on transfer other than restrictions on
transfer under this Agreement, applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Holder, and enforceable
against the Company in accordance with their terms, except that such enforcement
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity.  Assuming the accuracy of the
Holders’ representations in Section 2.6 above, the New Notes will be issued in
compliance with applicable U.S. state and federal securities laws.  The
conversion rights attached to the New Notes will provide for the right to
convert the New Notes into 214,924,824 shares of the Company’s common stock
(subject to subdivision or consolidation therefore) at an initial conversion
price of US$0.02326, as calculated immediately following the Closing. Assuming
full conversion of the New Notes on the Closing Date, the shares of the
Company’s common stock issuable in respect of the New Notes shall represent 30%
of the fully-diluted share capital of the Company as of the Closing Date (after
giving effect to the consummation of the transactions contemplated under the
Note Exchange and Option Agreement, including the exercise of the Option by the
New Investor, and the issuance of any shares under any stock option or
restricted stock plan of the Company).  The Underlying Common Stock has been
duly reserved for issuance, and upon issuance in accordance with the terms of
the New Notes will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under applicable
federal and state securities laws and liens or encumbrances created by or
imposed by the Holder.
 
7

--------------------------------------------------------------------------------


 
Section 3.5 No Directed Selling.  Neither the Company nor any of its affiliates,
nor any person acting on its behalf or their behalf, directly or indirectly, (i)
has used or will use any form of “directed selling efforts” (as defined in Rule
902 of Regulation S), general solicitation or general advertising in violation
of the Securities Act or made any offer by means of any directed selling efforts
in the United States in connection with the offer and sale of any of the New
Notes, or (ii) offered or solicited offers to buy or sell the New Notes by any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.
 
ARTICLE 4
Miscellaneous Provisions
 
Section 4.1 Survival of Representations and Warranties.  The agreements of the
Company, as set forth herein, and the respective representations and warranties
of the Holders and the Company as set forth herein in Sections 2 and 3,
respectively, shall survive the Closing Date.
 
Section 4.2 Public Disclosure.  The Parties will consult with each other before
issuing, and provide each other the opportunity to review and comment upon and
use reasonable efforts to agree on any press release, filing with the Securities
Exchange Commission (“SEC”) or public statement with respect to this Agreement
and the transactions contemplated hereby and under the other Transaction
Documents, and will not issue any such press release or make any filings with
the SEC or any public statement prior to such consultation and (to the extent
practical) agreement, except as may be required by law or by rules and
regulations of, or pursuant to any agreement of, a stock exchange or trading
system.  Each Party will not unreasonably withhold approval from the others with
respect to any public disclosure.
 
Section 4.3 Notice.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid):
 
(a) if to an Existing Warrant Holder, at its address, as follows:
 
c/o Och-Ziff Capital Management Group
9 West 57th St., 13th Floor
New York, NY  10019
Fax: +1-212-790-0077
Attention: Joel Frank


(b) if to an Existing Noteholder, at , at its address, as follows:
 
5 Harbourmaster Place, IFSC
Dublin 1, Ireland
Fax: +353-1-6806050
Attention: The Directors
 
8

--------------------------------------------------------------------------------




with a copy to:
c/o Och-Ziff Capital Management HK Ltd
Suite 2003A Cheung Kong Center
2 Queen’s Road Central
Hong Kong S.A.R.
Fax: +852-2297-0818
Attention: Zoltan Varga and David C. Zeiden


(c) if to the Company, at its address, as follows:
 
Network CN Inc.
21F, Chinachem Century Tower,
178 Gloucester Road,
Wanchai, Hong Kong
Tel: (852) 2833-2186
Fax: (852) 2295-6977
Attention: Daley Mok


with a copy to:
 
Pillsbury Winthrop Shaw Pittman LLP
50 Fremont Street
San Francisco, CA 94105
Attention:  Scott Kline, Esq.
 
A party may by notice to the other parties designate additional or different
addresses for subsequent notices or communications.  Notices will be deemed to
have been given hereunder when delivered personally, three business days after
deposit in the U.S. mail postage prepaid with return receipt requested and two
business days after deposit postage prepaid with a reputable overnight courier
service for delivery on the next business day.
 
Section 4.4 Entire Agreement.  This Agreement and the other Transaction
Documents embody the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior and
contemporaneous oral or written agreements, representations, warranties,
contracts, correspondence, conversations, memoranda and understandings between
or among the parties or any of their agents, representatives or affiliates
relative to such subject matter, including, without limitation, any term sheets,
emails or draft documents.
 
Section 4.5 Assignment; Binding Agreement.  This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns.
 
Section 4.6 Counterparts.  This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.  Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.
 
Section 4.7 Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The parties
hereto agree that any suit, action or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted in any
State or U.S. federal court in The City of New York and County of New York, and
waives any objection which it may now or hereafter have to the laying of venue
of any such proceeding, and irrevocably submits to the non-exclusive
jurisdiction of such courts in any suit, action or proceeding.  The parties
hereto each hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.
 
9

--------------------------------------------------------------------------------


 
Section 4.8 No Third Party Beneficiaries or Other Rights.  Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.
 
Section 4.9 Waiver; Consent.  This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto.  No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto.  Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any noncompliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such noncompliance or breach.
 
Section 4.10 Word Meanings.  The words such as “herein”, “hereinafter”,
“hereof”, and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise
requires.  The singular shall include the plural, and vice versa, unless the
context otherwise requires.  The masculine shall include the feminine and
neuter, and vice versa, unless the context otherwise requires.
 
Section 4.11 No Broker.  Except as set forth in Schedule 4.11 hereto, no party
hereto has engaged any third party as broker or finder or incurred or become
obligated to pay any broker’s commission or finder’s fee in connection with the
transactions contemplated by this Agreement other than such fees and expenses
for which it shall be solely responsible.
 
Section 4.12 Further Assurances.  The Holders and the Company each hereby agree
to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as a party
hereto may reasonably request in connection with the transactions contemplated
by this Agreement.
 
Section 4.13 Costs and Expenses.  The Holders and the Company shall each pay
their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement,
including, but not limited to, attorneys’ fees; provided, however, that the
Company will pay the Holders’ legal expenses incurred in connection with the
negotiation, preparation, execution and performance of the Transaction Documents
in an amount not to exceed US$50,000.
 
Section 4.14 Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 4.15 Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
 
10

--------------------------------------------------------------------------------


 
  IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
 
 

  HOLDERS:           SCULPTOR FINANCE (MD) IRELAND LIMITED          
 
By:
/s/ Carmel Naughton       Name:   Carmel Naughton     Title: Director  

 
 

  SCULPTOR FINANCE (AS) IRELAND LIMITED                
 
By:
/s/ Jennifer Coyne       Name:  Jennifer Coyne     Title: Director  

 
 

  SCULPTOR FINANCE (SI) IRELAND LIMITED                
 
By:
/s/ Carmel Naughton       Name: Carmel Naughton     Title:  Director  

 
[Signature pages continued on next page.]
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Note Exchange Agreement]
 

--------------------------------------------------------------------------------


 

  OZ MASTER FUND, LTD.           By: OZ Management LP, its Investment Manager  
  By: Och-Ziff Holding Corporation, its General Partner          
 
By:
/s/ Joel Frank      Name:  Joel Frank     Title: CFO  

 



  OZ ASIA MASTER FUND, LTD.           By: OZ Management LP, its Investment
Manager     By: Och-Ziff Holding Corporation, its General Partner          
 
By:
/s/ Joel Frank     Name: Joel Frank     Title: CFO  

 
 

  OZ GLOBAL SPECIAL INVESTMENTS MASTER FUND, L.P.         By: OZ Advisors II LP,
its General Partner     By: Och-Ziff Holding LLC, its General Partner          
 
By:
/s/ Joel Frank         Name:  Joel Frank     Title: CFO  

 
 
[Signature pages continued on next page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Note Exchange Agreement]
 

--------------------------------------------------------------------------------


 

  NETWORK CN INC.                
 
By:
/s/ Godfrey Hui         Name:   Godfrey Hui     Title: Chief Executive Officer  
       

 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Note Exchange Agreement]



--------------------------------------------------------------------------------


 
Schedule A
 


 
Existing Noteholder Name
Aggregate Principal
Amount
of Old Notes
Aggregate Principal
Amount
of New Notes
Sculptor Finance (MD) Ireland Limited
$2,243,000
$2,243,000
Sculptor Finance (AS) Ireland Limited
$2,111,000
$2,111,000
Sculptor Finance (SI) Ireland Limited
$646,000
$646,000
TOTAL
$5,000,000
$5,000,000

 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
Schedule B
 


 
Name of Existing Warrant Holder
Aggregate Principal Amount of Warrants
OZ Master Fund, Ltd.
15,377,143
OZ Asia Master Fund, Ltd.
14,475,429
OZ Global Special Investments Master Fund, L.P.
4,433,143
TOTAL
34,285,715



 


 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Form of New Notes
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Form of Registration Rights Agreement
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
Form of Letter Agreement
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT D
 
Form of Opinion
 


 


 





--------------------------------------------------------------------------------